UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2083


STARSHA M. SEWELL, M.Ed,

                    Plaintiff - Appellant,

             v.

COMMODITY FUTURES TRADING COMMISSION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-02457-PX)


Submitted: January 22, 2018                                       Decided: January 24, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Molissa Heather Farber, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland; Joel William Ruderman, PENSION
BENEFIT GUARANTY CORPORATION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders dismissing this action alleging

employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and denying Sewell’s motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Sewell v. Commodity Futures

Trading Comm’n, No. 8:16-cv-02457-PX (D. Md. Mar. 31, 2017; Sept. 12, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2